Citation Nr: 1527269	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for inactive pulmonary tuberculosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected inactive pulmonary tuberculosis.   


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran had active service from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran requested an RO hearing, which was scheduled in December 2011.  However, prior the hearing, the Veteran cancelled his request. 

The case was previously remanded by the Board in September 2014 for further evidentiary development and returns for additional appellate review.  It is now being processed using the paperless, electronic claims files located on Virtual VA and Veterans Benefit Management Service (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons discussed below, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire the appeal period, the Veteran's inactive pulmonary tuberculosis does not more nearly approximate FEV-1(Forced Expiratory Volume in One Second) of 56 to 70 percent predicted; or FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56 to 65 percent predicted; and does not result in maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for inactive pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.96, 4.97, Diagnostic Codes 6600, 6731 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board finds VA has satisfied its duty to notify under the VCAA, as the AOJ provided pre-adjudication notice by a letter dated in March 2010, which informed the Veteran that, to substantiate a claim for increased compensation, the evidence must demonstrate a worsening or increase in the severity of the disability.  The notice also provided examples of the types of evidence that are relevant to establishing entitlement to increased compensation and also informed the Veteran his and VA's respective responsibilities in obtaining such evidence and information.  The March 2010 letter also advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Concerning the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and personnel records have been obtained and considered and the evidentiary record also contains records from the Social Security Administration as well as all private and VA treatment records identified by the Veteran and the record.  The Veteran has not identified any additional, outstanding records necessary for the adjudication of the claim that have not been requested or obtained.  In this regard, the Board notes that the development requested in the September 2014 remand included requesting that the Veteran provide necessary authorization to obtain any treatment records from Dr. C.M.Q.  The RO sent the Veteran a letter in October 2014 requesting this information and, in a November 2014 statement, the Veteran indicated that the only treatment he received from Dr. C.M.Q. was at the San Juan VA Hospital and reflected in his VA records.  Given the Veteran's response and that the evidentiary record contains relevant VA treatment records dated from 2009 to 2014, the Board finds all relevant evidence has been obtained and associated with the record.  

The Veteran has also been afforded several VA examinations in conjunction with the claim being decided herein, including in March 2010, May 2011, December 2013, and November 2014.  The Veteran has not alleged that the VA examinations were inadequate to decide the increased rating claim on appeal.  Moreover, the Board finds that the examinations were adequate for rating purposes, as they include an interview with the Veteran, an accurate summary of his history and symptoms, and are responsive to the rating criteria used to evaluate his service-connected disability.  As such, the Board finds that the VA examinations were adequate to adjudicate the Veteran's increased rating claim decided herein and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with the September 2014 remand directives.  Indeed, the AOJ obtained the Veteran's outstanding SSA and VA treatment records and provided him with a VA respiratory examination that included pulmonary function testing (PFT), as directed.  As discussed in the preceding paragraphs, the AOJ also requested the Veteran provide necessary authorization to obtain any treatment records from Dr. C.M.Q., but the Veteran indicated that the only treatment he received from Dr. C.M.Q. was at the San Juan VA Hospital and reflected in his VA records.  Therefore, the Board finds that the AOJ has substantially complied with the September 2014 remand directives with respect to the claim being decided herein such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his increased rating claim.

II.  Analysis

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected inactive pulmonary tuberculosis (PTB).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's service-connected inactive pulmonary tuberculosis (PTB) is currently rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6731, which provides that residuals of inactive chronic pulmonary tuberculosis are rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis under DC 6600.  38 C.F.R. § 4.97, 6731.

In this case, as will be discussed in detail below, the major residual of the Veteran's inactive PTB is obstructive lung disease.  Therefore, his disability is most appropriately rated under DC 6600, as chronic bronchitis.  

Chronic bronchitis warrants a 10 percent rating where testing reveals an FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted.  A 30 percent rating is warranted where testing reveals an FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted where testing reveals a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 rating is warranted where FEV-1/FVC is less than 40 percent; or DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

The pertinent evidence of record includes VA examination reports dated March 2010, May 2011, December 2013, and November 2014 and VA and private treatment records, including the Veteran's SSA records.  The evidentiary record also contains statements submitted by the Veteran, but they do not contain any information or evidence relevant to the current severity of his service-connected inactive PTB.  

During the March 2010 VA examination, the examining physician noted the Veteran's tuberculosis had its onset in 1977 and was manifested by dry cough, fever, and weight loss.  The examiner noted his tuberculosis was treated with medication for three years at the San Juan VA Hospital and that there has not been a recurrence of the disability since that time.  Indeed, the examiner noted that the Veteran's condition had improved and that he was not receiving any current treatment.  He also noted the Veteran did not have a history of hospitalization, surgery, or any additional symptoms, including hypertension, dizziness, syncope, angina, fatigue, or dyspnea.  There were also no signs of significant weight loss, malnutrition, or any findings suggestive of complications of treatment.  The March 2010 VA examiner noted the results of PTFs performed in June 2006.  While the June 2006 PFTs were performed outside of the appeal period under consideration, the examiner noted the PFTs revealed normal spirometry with mild air trapping.  No additional PFTs were performed in conjunction with this examination.  The diagnosis was inactive PTB, with a residual obstructive respiratory condition.  

During the May 2011 VA examination, the examiner noted the Veteran's tuberculosis had resolved with treatment, without any further active disease.  The Veteran reported that he had not received any additional treatment but that he experienced fatigue sometimes.  The examiner noted there was no history of hospitalization, surgery, or any additional symptoms, including hypertension, dizziness, syncope, angina, or dyspnea.  There were also no signs of weight loss, malnutrition, or any findings suggestive of complications of treatment.  The May 2011 examiner reported that PFTs revealed a mild obstructive ventilatory impairment, with severe air trapping; however, the post-bronchodilator part of the test was not conducted.  The diagnosis was inactive PTB with residual cicatricial bronchiectasis and atelectasis at the right upper lobe (which were noted on chest x-ray).  

During the December 2013 VA examination, the Veteran reported having continued fatigue and shortness of breath on exercise.  The examiner noted that his tuberculosis became inactive in 1980, but found that the Veteran suffered from dyspnea on exertion due to his tuberculosis, but found no other pertinent physical findings or symptoms.  While PFTs were not conducted in conjunction with this examination, the examiner reported the results of PFTs performed in October 2012, which revealed normal pre-bronchodilator results and, thus, did not require a post-bronchodilator test.  

During the November 2014 VA examination, the Veteran complained of easy fatigability, shortness of breath, chest tightness with moderate exertion (such as climbing stairs), and dry cough several times a week.  The Veteran also reported using an inhaler one or twice a month.  The examiner noted the Veteran experienced involuntary weight loss that was secondary to recent thyroid disease, not his tuberculosis.  The examiner also noted the Veteran's tuberculosis became inactive in 1977 upon completion of treatment, further noting there was no current use of oral or parenteral corticosteroid medication, oral bronchodilator, antibiotics, or oxygen therapy.  PFTs were performed in October 2014, which revealed post-bronchodilator results as follows: FEV-1 103% predicted, FVC 105% predicted, FEV-1/FVC 101% predicted, and DLCO 67% predicted.  The examiner stated that DLCO most accurately reflected the Veteran's current pulmonary function.  The final diagnosis was inactive PTB.  

As noted, the evidentiary record contains VA and private treatment records dated from 2009 to 2014, which document the Veteran's past history of tuberculosis.  In September 2012, the Veteran presented to VA complaining of episodic cough that began that morning.  The examining physician noted that the cough was of unknown origin, further noting that he would prescribe treatment and request PFTs for the next appointment.  However, the relevant VA outpatient treatment records do not contain the results of any PFTs performed at any point pertinent to the appeal period, including subsequent to the September 2012 appointment.  

A January 2010 private treatment record from Dr. M.Q. reflects that the Veteran complained of cough, sputum, shortness of breath, and dyspnea on rest.  He also reported that he could not walk up steps or over 10 yards without respiratory distress.  Dr. M.Q. performed an examination of the Veteran (which did not include PFTs) and rendered a diagnosis of class IV PTB, pulmonary fibrosis, and chronic respiratory insufficiency secondary to tuberculosis.  

The Veteran's SSA records include a May 2012 examination conducted by Dr. R.B., which reflects he diagnosed the Veteran with PTB, chronic obstructive pulmonary disease (COPD), and arterial hypertension (which he noted was diagnosed in the past year).  Dr. R.B. noted that PFTs revealed moderate obstructive lung defect, with decreased flow rate.  He noted that FEV1 changed by 49% and that FEF changed by 59%, which was interpreted as a significant response to the bronchodilator.  

In September 2012, a private physician noted the Veteran received therapy for PTB with poor improvement.  At that time, the Veteran reported experiencing cough, sputum, shortness of breath, dyspnea on exertion, weight loss, anorexia, and easy fatigability.  The physician noted the Veteran was unable to sit, stand, or walk without assistance and further noted that he needed 24/7 assistance for his primary care, but it is not clear if the Veteran's limitations in this regard were due to his service-connected inactive PTB.  The final diagnosis was PTB, bronchial asthma, chronic "bronchiatis," and COPD.  

In evaluating the ultimate merit of this claim, the Board notes the preponderance of the evidence shows the Veteran's service-connected inactive PTB is manifested by a number of symptoms, including fatigue, shortness of breath, episodic cough, but the evidence reflects that the major residual of his disability is obstructive lung disease.  See VA examinations and private treatment records.  

The Board notes that the private physicians who evaluated the Veteran in May and September 2012 noted additional symptoms and conditions associated with the Veteran's PTB disability, including sputum, weight loss, anorexia, and arterial hypertension; however, these findings are significantly in contrast to the other evidence of record both prior to and after the private treatment records were generated.  In this regard, it does not appear that the private physicians had access to the Veteran's claim file, which documents the history and progression of the Veteran's PTB, including its inactive nature since 1977.  Therefore, the probative value of the private treatment records is significantly lessened.  On the contrary, the Board finds that the VA examination reports and outpatient treatment records are the most competent, credible, and probative evidence of record.  

Turning to the criteria used to evaluate the Veteran's service-connected disability, i.e., PFTs, the Board notes that the only valid PFTs conducted during the appeal period were in October 2012 and November 2014.  

In this regard, the Board notes that, while PFTs were conducted at the May 2011 VA examination report, the VA examiner only reported the diagnostic impression of the test - i.e., mild obstructive ventilatory impairment, with severe air trapping - without providing the specific results for FEV-1, FEV-1/FVC, or DLCO.  Moreover, the post-bronchodilator part of that test was not conducted, which is required unless the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done, neither of which was indicated by the examiner.  

Nevertheless, in October 2012, PFTs revealed normal pre-bronchodilator results, while the November 2014 PFTs revealed DLCO 67% predicted, with FEV1 and FEV-1/FVC results reported as 103% and 101% predicted, respectively.  Applying these results to the rating criteria provided under DC 6066, the Board finds a rating in excess of 10 percent is not warranted at any point during the appeal period.  

In making this determination, the Board notes that the May 2012 private treatment record from Dr. R.B. reflects that PFTs showed the Veteran's FEV1 changed by 49% and that FEF changed by 59%, which, if deemed credible and probative, would warrant a 60 percent rating under DC 6066.  However, the validity of these tests is in question because the pre-bronchodilator results are not listed and the examiner did not report the post-bronchodilator results in terms of "predicted value," as described in the rating schedule and reported in the other evidence of record.  Moreover, these results are significantly different from the PFTs results reported in October 2012 and November 2014, which, given the foregoing, further calls into question their validity.  Therefore, the PFT results reported in the May 2012 private treatment record are not considered probative evidence indicative of the severity of the Veteran's service-connected inactive PTB at that time.  

In sum, the Board finds the most probative evidence of record does not reflect that the Veteran has manifested symptoms that more nearly approximate the level of disability to warrant a rating in excess of 10 percent at any time during the appeal period, including based on PFT findings or lay or medical evidence of other associated symptomatology, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or requiring oxygen therapy.  

As noted, the evidence does not reflect the Veteran's service-connected inactive PTB is manifested by interstitial or restrictive lung disease; nor does the evidence reflect that there are any other associated or resultant conditions or disabilities, such as scars, for which an additional or increased rating should be assigned.  In this regard, the Board has considered the Veteran's service-connected inactive PTB under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, as discussed above, the evidence of record does not establish entitlement to a rating higher than 10 percent for the Veteran's service-connected disability based upon the criteria used to evaluate obstructive lung disease, which is the primary residual condition of his PTB disability, and there are no other diagnostic codes that provide a basis to assign a disability rating higher than the 10 percent rating currently assigned. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected disability; however, the most, and probative evidence of record reflects that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, supra. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the symptomatology associated with his service-connected inactive PTB is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating contemplates the functional limitations caused by the various symptoms associated with his disability, as reflected by the PFT results reported in the record.  In this regard, the Board notes that the Veteran's PFTs were normal in October 2012 and his DLCO score reported in November 2014 was deemed the most accurate reflection of his current pulmonary function - both of which warrant no more than the 10 percent rating currently assigned.  In sum, the Veteran' symptoms, and their resulting impairment, are contemplated by the rating schedule.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected inactive PTB disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional respiratory disability or impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, the evidence reflects that the Veteran's PTB symptoms affect his ability to work, as he reported losing three months of work in the previous 12 months due to medical appointments in March 2010, and the November 2014 VA examiner stated he was restricted to sedentary and semi-sedentary activities.  Nevertheless, the most probative evidence does not show that he is unemployable solely due to his service-connected inactive PTB.  

In this regard, the Board notes that the private physicians who evaluated the Veteran's PTB have stated the Veteran is unable to work.  See private treatment records dated January 2010 and September 2012.  However, as noted, the symptoms and findings reported by these physicians is significantly more severe that the findings reflected in the other evidence of record, which reflects an inactive disease process and, as a result, the findings reported in the private treatment records are afforded lessened probative value.  Moreover, both private physicians discussed other non-service-connected impairments and did not indicate if the Veteran's inability to work was solely due to his service-connected inactive PTB, including a discussion of whether the Veteran's was able to perform sedentary work.  Therefore, their opinions regarding the Veteran's unemployability is afforded lessened probative value.  

Given the symptoms the Veteran experiences in conjunction with his service-connected inactive PTB disability, the Board notes that it is likely that his disability would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTB is contemplated by the 10 percent rating assigned to such disability.  As such, the preponderance of the evidence does not show that the Veteran is unemployable solely due to his service-connected inactive PTB disability, and further discussion of a TDIU is not necessary.

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating in excess of 10 percent for the service-connected inactive PTB.  As the preponderance of the evidence is against the increased rating claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for inactive pulmonary tuberculosis is denied.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, which has been diagnosed as depressive disorder.  See VA examinations dated March 2010 and November 2014.  While the Veteran has asserted that his psychiatric disorder is secondary to his service-connected pulmonary tuberculosis disorder and such aspect of his claim has been fully developed, to include through obtaining an opinion on such matter in November 2014, there is evidence of record suggesting that his disability may have had its onset in service.  Indeed, a February 1972 service treatment record (STR) reflects that the Veteran was diagnosed with anxiety after reporting having anxiety related to numerous personal problems, with additional symptoms of insomnia and tachycardia.  Notably, the Veteran reported having similar, episodic symptoms one year prior, although there are no STRs documenting complaints or treatment of such symptoms.  

Post-service complaints or treatment for a psychiatric disorder are not shown in the record until November 2009, when he reported that he started feeling depressed one year before but also reported having episodic anxiety and irritability, with recurrent and excessive worries about economic and family stressors.  The diagnosis was depressive disorder, not otherwise specified.  In April 2012, he reported that his symptoms had been present for over four years and had worsened over the previous two years.  However, in July 2012, he reported that his symptoms had been chronic for "years."  

In March 2010, a VA examiner opined that the Veteran's depressive disorder was not caused by or a result of inactive pulmonary tuberculosis, noting that there was no evidence of psychiatric complaints, symptoms or treatment, or diagnosis of any mental disorders during or after the Veteran's discharge from service, which was over 30 years ago.    

The rationale provided in support of the examiner's opinion is in direct contrast with the STRs that show the Veteran was diagnosed with anxiety after lodging complaints of various symptoms during service.  In fact, review of the entire March 2010 VA examination report reflects that the examiner noted that "the service medical records have some notes in which the Veteran's complaints of shortness of breath apparently were considered as due to some anxiety over personal situations at home."  Given the foregoing, the Board finds the examiner's rationale is inconsistent with the evidence of record and inaccurate, thereby rendering his opinion of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

Therefore, the Board finds a remand is necessary in order for the March 2010 VA examiner to review the record and provide an addendum opinion that adequately addresses whether the Veteran's depressive disorder has its onset in or is otherwise related to his military service.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner who conducted the Veteran's March 2010 mental disorders examination.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the entire record, to include the Veteran's service treatment records, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's depressive disorder was incurred in or otherwise related to his military service.

In answering the foregoing, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  In this regard, the examiner must note that the Veteran's lay statements regarding the nature and onset of his psychiatric symptoms are competent, although there may inconsistent lay evidence regarding the continuation of his symptoms following service.  

The examiner should specifically consider and address the February 1972 service treatment record wherein the Veteran was diagnosed with anxiety after reporting having anxiety related to numerous personal problems, with additional symptoms of insomnia and tachycardia, and reported a history of similar symptoms one year before.  The examiner should also consider whether the similar nature of the Veteran's symptoms during and after service (albeit for many years thereafter) are indicative of an etiologic relationship between the anxiety the Veteran experience during service and his current depressive disorder.  

A rationale must be provided for each opinion provided.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


